DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1 and 8, the prior art of record, Francescangeli (US 20160315810) teaches a domestic appliance comprising a cabinet (Fig. 1 and Section 0050); a user input positioned on an exterior of the cabinet (Fig. 1 and Section 0050).
Carpenter (US 2014/0188586) teaches opening a connection channel at a wireless access point on the device according to a predetermined initial timeout period, establishing communication between the remote user interface device and the wireless access point via the open connection channel within the predetermined initial timeout period (Section 0074).
The prior art of record fails to teaches a domestic appliance comprising a cabinet; a user input positioned on an exterior of the cabinet; and a controller configured to initiate a commissioning operation, the commissioning operation comprising opening a connection channel at a wireless access point on the domestic appliance according to a predetermined initial timeout period, establishing communication between the remote user interface device and the wireless access point via the open connection channel within the predetermined initial timeout period, and maintaining, in response to establishing communication, the connection channel between the user device and the wireless access point according to a predetermined extended timeout period.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamada discloses a wireless communication device.  Gong discloses a roaming apparatus.  Sarca discloses a system for interference triggered frequency hopping.  Kawai discloses an information processing apparatus.  Kraev discloses an adaptive service timeouts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        9/17/2021